 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     STATE FARM FIRE AND CASUALTY
10   COMPANY,                                                 Case No.: 2:18-cv-02012-JAD-NJK
11           Plaintiff(s),                                    Order
12   v.                                                       (Docket No. 29)
13
     GERARDO NOYOLA, et al.,
14
             Defendant(s).
15
16          Pending before the Court is the parties’ stipulation to stay discovery pending a private
17 mediation. Docket No. 29. The parties submit that they are scheduled to participate in a private
18 mediation on Mary 29, 2019. Id. at 2.
19          The Court finds that the parties have shown good cause to stay discovery pending their
20 private mediation. Accordingly, the Court GRANTS the stipulation and discovery is hereby
21 STAYED until May 29, 2019. No later than May 31, 2019, the parties shall file a notice stating
22 whether the case settled at the mediation. If the case did not settle in full, the parties shall file a
23 new joint proposed discovery plan and scheduling order, not later than June 5, 2019.
24          IT IS SO ORDERED.
25          Dated: April 16, 2019
26                                                               _______________________________
                                                                 NANCY J. KOPPE
27                                                               United States Magistrate Judge
28

                                                      1
